IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,131




EX PARTE ANDREW C. YOUNG, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-04-03206-CR IN THE 221ST DISTRICT COURT
FROM MONTGOMERY COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery and
sentenced to twenty-five years’ imprisonment.  The Ninth Court of Appeals affirmed his conviction.
Young v. State, No. 09-06-00429-CR (Tex. App.–Beaumont, July 25, 2007, no pet.).
            Applicant contends, among other things, that his appellate counsel rendered ineffective
assistance because counsel failed to advise him of his right to file a petition for discretionary review
pro se. Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant
of his right to petition for discretionary review pro se. The trial court recommends that relief be
granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment
of the Ninth Court of Appeals in Cause No. 09-06-00429-CR that affirmed his conviction in Case
No. 06-04-03206-CR from the 221st Judicial District Court of Montgomery County. Applicant shall
file his petition for discretionary review with the Ninth Court of Appeals within 30 days of the date
on which this Court’s mandate issues.
            Applicant’s remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).
 
Delivered: April 8, 2009
Do not publish